Citation Nr: 0906392	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-34 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for an anxiety disorder, secondary to service-connected acute 
encephalitis, Japanese B type.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, and Appellant's Sister


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel

INTRODUCTION

The appellant served on active duty from November 1950 to 
October 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appellant and his spouse submitted statements after the 
appellant's appeal was certified to the Board that did not 
include contemporaneous waivers of jurisdiction.  These 
letters contain information that was already considered in 
the November 2006 rating decision and the subsequent 
statement and supplemental statements of the case.  Thus, the 
information is both cumulative and redundant and, therefore, 
not pertinent.  38 C.F.R. § 3.156(a).  Accordingly, these 
statements do not require remand to the RO or a waiver of 
jurisdiction.  38 C.F.R. § 20.1304(c).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's anxiety disorder is manifested by good 
grooming and hygiene; alertness, appropriate orientation, and 
cooperativeness; articulate, coherent, and spontaneous 
speech; good social and familial relationships; good 
occupational adjustment; intact self-esteem; abstract 
thought; good judgment and insight; no evidence of delusions, 
hallucinations, or suicidal or homicidal ideations; hand 
tremors; labile mood; anxiety; headaches; nervousness; memory 
loss; perspiration; fatigue; crying spells; avoidance 
behaviors; irritability; sleeping difficulties; and poor 
concentration.




CONCLUSION OF LAW

The criteria for an initial evaluation greater than 30 
percent for an anxiety disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9413 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

The appellant's claim herein arises from his disagreement 
with the initial evaluation assigned to his anxiety disorder 
following the grant of service connection.  Once service 
connection is granted, the claim is substantiated; additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the appellant's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Moreover, he was provided with 2 
VA examinations to ascertain the presence and severity of his 
anxiety disorder.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4 (2008).  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a appellant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Id.

In considering the severity of a disability, it is essential 
to trace the medical history of the appellant.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2008); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

Where an appellant appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id. 

Historically, the appellant served on active duty from 
November 1950 to October 1952.  The appellant is seeking an 
increased initial evaluation for his service-connected 
anxiety disorder.

In evaluating the evidence, the Board has considered the 
various Global Assessment of Functioning (GAF) scores that 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends 
or having conflicts with peers or co-workers).  A GAF score 
of 41-50 is assigned where there are, "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.

Service connection was granted for an anxiety disorder by a 
rating decision dated in November 2006 and a disability 
rating of 30 percent was assigned thereto, effective from 
December 14, 2005.  See 38 C.F.R. § 3.400 (2008).  After 
filing a timely notice of disagreement, the appellant 
perfected this appeal in October 2007 seeking an initial 
evaluation in excess of 30 percent.

Pursuant to Diagnostic Code 9413, an anxiety disorder is 
rated 10 percent disabling when there is occupational or 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9413.

An anxiety disorder is rated at 30 percent disabling when 
there is occupational or social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  Id.

An anxiety disorder is rated 50 percent disabling when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

In August 1952, the appellant was admitted to a hospital in 
Tokyo, Japan, for a condition that was ultimately diagnosed 
as acute encephalitis, Japanese B type.  In a treatment 
report dated in September 1952, the appellant was 
"progressively very well[; h]e still has some generalized 
agitation about him, but his memory at present is good."  
Shortly after being released from the hospital, the appellant 
was discharged from active service.  Beginning with treatment 
records dated in 1963, the appellant reported a long standing 
difficulty with anxiety, but no diagnosis was provided.

Treatment reports dated in December 2005 demonstrated that 
the appellant sought treatment for feelings of uneasiness, 
anxiety, and easy tearfulness.  The appellant's condition was 
diagnosed as an "anxiety state, not otherwise specified."

At the May 2006 Decision Review Officer hearing, the 
appellant testified that he experienced headaches, nervous 
feelings, memory loss, extreme perspiration, being easily 
fatigued, and cried easily after his inservice bout of 
encephalitis.  The appellant's testimony was echoed by both 
his spouse and his sister, each of whom also gave testimony 
during the hearing.

In a February 2006 treatment report, the appellant reported 
that, since his bout of encephalitis, he has experienced 
persistent anxiety that increases in intensity as he ages.  
The appellant further reported that symptoms associated with 
this anxiety include breaking out into a full sweat, mood 
swings, being very emotional, avoiding certain movies, not 
attending funerals, and being uncomfortable with crowds and 
enclosed places.

A mental status examination revealed that the appellant was 
casually dressed and neatly groomed; appeared to be his 
stated age; obvious anxiousness; his speech was articulate, 
coherent, and spontaneous; his interpersonal skills were 
appropriate despite the anxiety; his mood was anxious; his 
affect was congruent; he was oriented 3 times with fair 
concentration; reported some remote and recent memory loss; 
his thought and perceptions were logical and goal directed; 
his judgment was intact; he did not experience hallucinations 
or paranoia; and did not report suicidal or homicidal 
ideations.

Based on the appellant's medical history, a review of his 
claims folder, and the physical and mental status 
examinations, the examiner diagnosed the appellant's 
condition as an anxiety disorder and depression.  Moreover, 
the examiner found the appellant's symptoms to be moderate 
and that they interfered with his routine social activities; 
the examiner assigned the appellant a GAF score of 55.

In October 2006, the appellant underwent a VA examination to 
determine the presence and severity of an anxiety disorder.  
The appellant presented with reports of longstanding 
difficulties with generalized symptoms of anxiety, some 
symptoms of depression, tearfulness, social anxiety, general 
anxious mood, and sleep disturbances.  The appellant also 
reported that his then current medication was "quite 
helpful" with reducing his anxiety.  The appellant also 
stated that he never had ongoing formal psychiatric care.

In terms of employment, the appellant reported retiring from 
full-time work in 1980 after a 27-year career as an 
elementary school teacher.  Though he claimed he experienced 
anxiety difficulties while teaching, the appellant stated 
that he always got along well with people and did well with 
children.  The appellant also earned a bachelor's degree in 
education after being discharged from active service.  In 
terms of social and familial relationships, the appellant had 
been married to his spouse for 53 years at the time of this 
examination.  He further stated that most of his social 
activities revolved around his family.

A mental status examination revealed that the appellant was 
alert, oriented, and cooperative; he appeared anxious and 
mildly tremulous; his affect was rather constricted; his 
thoughts were over-detailed, but not grossly disorganized; 
there was no evidence of delusions or hallucinations; his 
cognitive abilities were grossly intact; and he did not 
report suicidal ideations.

Based on these findings, the examiner diagnosed the 
appellant's condition as an anxiety disorder, not otherwise 
specified, and assigned him a GAF score of 65, noting some 
social isolation and daily discomfort.

At the December 2007 Decision Review Officer hearing, the 
appellant again testified that he experienced headaches, 
crying easily, anxiety, memory loss, and extreme perspiration 
as a result of his anxiety disorder.  The appellant added 
that he also experienced sleep difficulties and avoidance 
behaviors.  Moreover, the appellant stated that, as a result 
of his anxiety disorder, he developed high blood pressure and 
a "stomach disorder" for which he was prescribed 
medication.

In July 2008, the appellant underwent a second VA examination 
to determine the presence and severity of his anxiety 
disorder.  The appellant complained of problems with 
depression, poor concentration, arguing, lack of energy, 
trouble making decisions, guilt, nervousness, worrying, 
avoidance behavior, sleeping difficulties, irritability, 
memory loss, and crying spells.

After being discharged from active service, the appellant 
reported working on an assembly line for an automotive 
company for an unspecified amount of time.  The appellant 
left the assembly line after deciding to pursue teaching and 
go to college.  The appellant received his college degree and 
worked as a principal of an elementary school for 27 years 
before retiring in 1980.  After his retirement, the appellant 
performed public relations work the Missouri Conservation 
Office for 8 years on a part-time basis.

The appellant reported that he had been married only once to 
his spouse of 55 years.  He occupied his time with reading, 
gardening, yard work, fishing, and hunting.  He assisted his 
spouse with household chores and occasionally did the 
shopping.  The appellant said he gets together with others 
every Friday to eat and play cards.

As recorded by the examiner, the appellant presented as a 
well-nourished, nicely dressed man with good grooming and 
hygiene.  He was able to walk and sit without any apparent 
difficulty.  The examiner noticed some tremor in both of the 
appellant's hands.  His speech was clear with a good ability 
to express himself.  His affect was nervous and his overall 
mood seemed anxious.  The appellant's orientation was 
appropriate; thinking was spontaneous and logical, but 
somewhat rambling.  His thought content was notable for 
preoccupation with his back pain.  The appellant's 
relationship with others seemed good with a high frequency of 
contact and a preference for contact over been alone.  His 
self-esteem was intact, concentration was easily thrown off 
tracks, reasoning skills indicated the capacity for abstract 
thinking, and an estimated above average intellectual 
functioning level.  The appellant's judgment and insight were 
deemed good.  In his relating with the examiner, the 
appellant was noted as being friendly, open, and cooperative.

Ultimately, the examiner stated that the appellant:

Appear[ed] to continue to have problems 
with anxiety.  His anxiety is 
manifested by nervousness, worries, 
tension, concentration problems, and a 
labile mood.  It occurs periodically, 
but is chronic in duration.  Current 
intensity is mild with an impairment 
primarily of mood.  [The appellant] 
report[ed] good social relationships 
and involvement, good marital 
functioning, and good judgment.  He is 
involved in many activities and is able 
to complete daily living tasks well.  
[The appellant] had good occupational 
adjustment during that period of his 
life.  He is need of continued 
medication, and has a good prognosis 
with treatment.  He is competent to 
manage his own affairs.

The examiner diagnosed the appellant's condition as 
generalized anxiety disorder and assigned him a GAF score of 
65.

Based on a review of the evidence of record, the Board finds 
a rating in excess of 30 percent for the appellant's service-
connected anxiety disorder is not warranted.

Throughout this appeal, the appellant has been assigned one 
GAF score of 55 and two scores, including the most recent, of 
65.  Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with applicable legal criteria.  
See Carpenter, 8 Vet. App. at 242.  Accordingly, an 
examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2008); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

A review of the medical evidence of record demonstrated that 
the appellant's anxiety disorder is manifested by good 
grooming and hygiene; alertness, appropriate orientation, and 
cooperativeness; speech that was articulate, coherent, and 
spontaneous; good social and familial relationships; good 
occupational adjustment; intact self-esteem; the ability to 
think abstractly; good judgment and insight; no evidence of 
delusions, hallucinations, or suicidal or homicidal 
ideations; hand tremors; labile mood; anxiety; headaches; 
nervousness; memory loss; perspiration; fatigue; crying 
spells; avoidance behaviors; irritability; sleeping 
difficulties; and poor concentration.  The appellant also 
reported having a very good relationship with his wife of 
more than 55 years and reported positive relationships with 
his family.  Furthermore, the appellant was noted as having a 
high frequency of contact with friends and preferred such 
contact over being alone.  Additionally, the appellant 
reported adequately functioning at work for 27 years before 
retiring in 1980, earning a college degree, and adequately 
functioning while working part-time for 8 years after his 
retirement.

The Board noted the statements from the appellant, the 
appellant's spouse, the appellant's brother, and the 
appellant's sister.  The Board accepts these lay statements 
as eye-witness accounts of the appellant's visible symptoms.   
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

With that said, however, the evidence of record did not show 
that the appellant experienced occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impaired judgment; impaired abstract thinking; 
disturbances of motivation; and difficulty in establishing 
and maintaining effective work and social relationships.  Id.  
Moreover, even though the medical evidence of record 
demonstrated that the appellant experienced hand tremors, 
labile mood, anxiety, headaches, nervousness, memory loss, 
perspiration, fatigue, crying spells, avoidance behaviors, 
irritability, sleeping difficulties, and poor concentration, 
these symptoms were not shown to impair the appellant's 
occupational or social functioning, especially in light of 
the appellant's 27 work history, his ability to earn a 
college degree, a more than 55 year marriage, positive 
relationships with his family, and maintenance of numerous 
friendships.  Thus, although certain symptoms must be present 
in order to establish a diagnosis of an anxiety disorder, it 
is not the symptoms, but their effects, that determine the 
level of impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 443 (2002) (citing 61 Fed. Reg. 52,695, 52,697 (1996) 
and holding that § 4.130 "'is a reasonable and permissible 
construction of 38 U.S.C. § 1155'").

Accordingly, a rating in excess of 30 percent is not 
warranted at any point since the initial grant of service 
connection.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.  
While there may have been day-to-day fluctuations in the 
appellant's anxiety disorder, the evidence showed no distinct 
periods of time since service connection became effective 
during which the appellant's anxiety disorder had varied to 
such an extent that a rating greater or less than 30 percent 
would be warranted.  Thus, staged ratings are not in order, 
and the 30 percent rating for an anxiety disorder is to be 
continuous since the effective date of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual appellant's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
appellant's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the appellant's disability level and 
symptomatology, then the appellant's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service-
connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).

The Board finds that the appellant's disability picture is 
not so unusual or exceptional in nature as to render his 30 
percent rating inadequate.  The appellant's anxiety disorder 
is evaluated as a mental disorder pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9413, the criteria of which is found 
by the Board to specifically contemplate the appellant's 
level of disability and symptomatology.  The appellant's 
current anxiety disorder is manifested by good grooming and 
hygiene; alertness, appropriate orientation, and 
cooperativeness; speech that was articulate, coherent, and 
spontaneous; good social and familial relationships; good 
occupational adjustment; intact self-esteem; the ability to 
think abstractly; good judgment and insight; no evidence of 
delusions, hallucinations, or suicidal or homicidal 
ideations; hand tremors; labile mood; anxiety; headaches; 
nervousness; memory loss; perspiration; fatigue; crying 
spells; avoidance behaviors; irritability; sleeping 
difficulties; and poor concentration.  When comparing this 
disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the appellant's symptoms are 
more than adequately contemplated by a 30 percent disability 
rating for his service-connected anxiety disorder.  A rating 
in excess thereof is provided for certain manifestations of 
an anxiety disorder, but the medical evidence of record does 
not demonstrate that such manifestations are present in this 
case.  The criteria for a 30 percent disability rating more 
than reasonably describes the appellant's disability level 
and symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.  
See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 
C.F.R. § 4.71a.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 30 percent for service-
connected anxiety disorder is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


